Dissenting Opinion by
Spaeth, J.:
I have nothing to add to, nor do I in any respect disagree with, the majority’s comprehensive statement of the law. Applying that statement to the facts of the present case, however, I conclude that the motion for summary judgment should not have been granted.
Clearly, the majority is correct that there is no material fact at issue. There is not because (as the majority not only notes but emphasizes1) counsel for appellants did nothing; they filed no one’s affidavit, and took no one’s deposition. Why they did nothing we are left to wonder.
The majority reasons that because there is no material fact at issue, the case is clear. This reasoning, I suggest, compresses two distinct requirements into one. No doubt in most cases where there is no material fact at issue, the case will be clear; but sometimes this will not be so, and this case is one of those times.
*431Specifically: The majority states that “we are faced with the unfortunate but uncontroverted fact that the wife-plaintiff entered a ‘pitch black’ hallway in the defendant’s hall in a manner that evidences her ‘total disregard for her own safety.’ ” (Majority Opinion at 424, footnote omitted.) I agree that it is uncontroverted, i.e., there is no material fact otherwise, that the wife entered a pitch black hallway; I disagree that it is clear from this fact that she acted in total disregard for her own safety.
If the record showed that the wife felt great physical urgency to get to the restroom as soon as possible, and further showed that she had only taken one or two steps into the hallway before she fell down the open stairway, then, I submit, the question of whether she had been contributorily negligent would, under the majority’s cases, be for the jury, and summary judgment would be denied.2 Although the record does not show these facts, neither does it controvert them; if anything, it supports, or more accurately, implies them. Thus, the wife testified:
“I stood in line to get something to eat for about, oh, close to twenty-five minutes, because, it was a long line and then I proceeded to eat. I was almost finished eating and I wanted to go to the restroom.” (Record at 27a).
This implies that she felt some urgency to go to the restroom. Further, when the wife was asked how far she had entered the pitch black hallway, she repeatedly said she could not say. (Record at 28a-30a). What she could say was:
“I went into an entrance way. It was quite black, *432there wasn’t any lights at all. It was very dark. I bore to my right and went to go into the restroom and I kept on going that is the last I remember. It just happened very quickly.” (Record at 28a, emphasis added).
This implies that as she stepped into the hallway she turned right, into what she thought was the entrance to the restroom, and fell.
Granted, a fuller record might show that these implications were incorrect, and that in fact the wife-plaintiff was contributorily negligent. On the present meagre record, however, it is not clear what happened. Therefore, even though there is no material fact at issue, the motion for summary judgment should not have been granted.
It is possible to regard this conclusion as too protective of the wife-plaintiff. One might say that because her counsel did nothing to show how she felt, or how many steps she took, we should assume that the facts on those matters are against her. In effect, that is what the majority does say, for otherwise it could not find the case to be clear. My difference with the majority is in the end a matter more of emphasis than of fundamental disagreement. Frequently, there is a tension between a judge’s obligation to respect the adversary nature of our system of litigation and his anxiety that justice be done. To affirm the order of the lower court is consistent with the adversary nature of our system. I worry, however, that it is too consistent, and that the order represents an injustice.
I would reverse.
Watkins, P.J., and Hoffman, J., join in this opinion.

. The fact is mentioned in the majority opinion three times.


. On the record we do have, the defendant’s negligence is so plain that it would seem that gross negligence might have been alleged, Kasanorich v. George, 348 Pa. 199, 34 A.2d 523 (1943), in which case the wife-plaintiff’s contributory negligence would not be a defense, Fugagli v. Camasi, 426 Pa. 1, 229 A.2d 735 (1967).